Citation Nr: 1404400	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-05 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected degenerative disk disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating May 2009 decision issued by the RO.

The Veteran testified from the RO by way of videoconference technology at a hearing before the undersigned Veterans Law Judge in November 2013.

On his VA Form 9 submitted in December 2009 the Veteran indicated that he wanted to seek service connection for a left shoulder disorder, a bilateral ankle condition, and a right hand disorder.  Because these claims have not been adjudicated by the Agency of Original Jurisdiction, the Board does not have jurisdiction.  They are referred to the RO for initial action.

The issue of a rating in excess of 10 percent for the service-connected degenerative disk disease of the lumbar spine is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that it was his intentions to a withdrawal the issue of entitlement to a TDIU rating from his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn his appeal as to the claim for a TDIU rating.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed.


ORDER

The appeal of the claim for a TDIU rating is dismissed.


REMAND

The Veteran was last examined in connection with this claim for increase in April 2009.  At his November 2013 hearing, he testified that his service-connected back disability had worsened since the prior examination.  Under these circumstances, he should be afforded a new examination of his back disability.  

The Veteran also indicated that he continues to receive VA treatment for his back disability.  The most recent treatment records in the claims file date from August 2009.  Given the need for full development, copies of all more recent treatment records should be obtained.

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of the Veteran's VA treatment records for the service-connected back disability since August 2009 and associate them with the record.  If the records do not exist or cannot be obtained, the efforts made to obtain the records should be documented in the claims file, and the Veteran should be notified of VA's inability to obtain the records.

2. The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected lumbar spine disc disease.  The examiner should fully document all symptoms and functional effects of the back disability, including but not limited to ranges of motion before and after repetition and effects on activities of daily living

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


